El Juez Asociado Señor Gorrada Del Río
emitió la opinión del Tribunal.
Nos corresponde resolver si ante la ausencia transitoria del empleado de confianza que ocupa el puesto de Director de Recursos Humanos de un municipio, un Alcalde tiene la facultad legal para nombrar de forma interina a una persona de su confianza a dicha plaza, o si, por el contrario, está obligado a nombrar al funcionario que ocupa la posi-ción de Subdirector de ese mismo departamento.
Resolvemos que el Alcalde tiene la discreción para lle-nar la plaza interinamente con una persona afín a su vi-sión administrativa, ya que se trata de un puesto de con-fianza que provee para la libre selección de su ocupante, y que exige sintonía ideológica entre el primer ejecutivo municipal y la persona que la ocupa. Veamos.
H
El 21 de marzo de 1995 el Tribunal de Primera Instan-cia (en adelante TPI), Sala Superior de Mayagüez, emitió una Sentencia Parcial en la que declaró con lugar una so-licitud de interdicto por violación de derechos civiles, pre-sentada por la Sra. Olga López Hernández (en adelante señora López Hernández o demandante recurrida) contra el Municipio de Mayagüez y su Alcalde, Hon. José G. Ro-dríguez (en adelante el Municipio, el Alcalde o demandados peticionarios). En síntesis, el TPI determinó que la deman-dante recurrida había sido removida de sus funciones como Subdirectora de Recursos Humanos y trasladada al Depar-tamento de Obras Públicas Municipal por razones de dis-crimen *625politico(1) En consecuencia, ordenó al Municipio a reinstalar a la señora López Hernández a su puesto de carrera como Subdirectora de Recursos Humanos, a resti-tuirle todos los deberes y las responsabilidades inherentes a su puesto, y a permitirle cumplir con éstos. Dicha Sen-tencia Parcial fue confirmada por el Tribunal de Circuito de Apelaciones (en adelante TCA). Véase López Hernández v. Municipio de Mayagüez, KLAN 9500647, Apéndice, pág. 129, la cual advino final y firme.
Aproximadamente cinco años después de la referida sentencia, el 10 de marzo de 2000 la demandante recurrida presentó ante el TPI una Moción de Desacato y Daños y Perjuicios. En ésta alegó que los demandados peticionarios habían incumplido con lo ordenado en la Sentencia Parcial de 21 de marzo de 1995, al supuestamente continuar el discrimen político en su contra. En esencia, la recurrida alegó que en las ocasiones en que el Director de Recursos Humanos se ausentaba de su puesto, las funciones corres-pondientes a dicho funcionario las realizaba la Sra. Lilliam Elias o la Sra. Yanirah Roberts,(2) y no ella, quien era la Subdirectora de Recursos Humanos.
El Municipio contestó la susodicha moción, explicando que no desacataba el dictamen de 21 de marzo de 1995 al no nombrar a la demandante recurrida a la plaza de Director de Recursos Humanos. Esto debido a que la posición en cuestión es de confianza y el Alcalde tiene la facultad para nombrar interinamente a una persona afín a su visión administrativa.
Luego de varios incidentes procesales, el 9 de marzo de 2001 el TPI emitió una Resolución en la que determinó que *626la postura del Municipio, en cuanto a que la posición de Director de Recursos Humanos, es de confianza, era errada en derecho y que el principio del mérito había sido violentado. Igualmente, concluyó el foro de instancia que el discrimen político contra la señora López Hernández había continuado ininterrumpidamente, en contravención de lo ordenado por la Sentencia Parcial de 21 de marzo de 1995. De este modo se encontró a los demandados peticionarios incursos en desacato al tribunal, ante lo cual el TPI ordenó al Municipio a desistir inmediatamente de sus prácticas discriminatorias contra la demandante recurrida y a que la reintegraran en todos los deberes y responsabilidades co-rrespondientes al puesto de Subdirectora de Recursos Humanos, (3)
El Municipio apeló este dictamen al TCA, foro que expi-dió el auto que estableció que el puesto de Director de Re-*627cursos Humanos del Municipio es de confianza. Los aspec-tos restantes de la Resolución del TPI fueron confirmados. Inconforme con dicha sentencia, el Municipio recurrió mediante certiorari ante este Tribunal, en el cual se seña-lan los siguientes errores:
Primer Error. Incidió el Honorable Tribunal de Circuito de Apelaciones al resolver que el alcalde carece de facultad en ley para nombrar interinamente a una persona en un puesto en el servicio de confianza como Directora de Recursos Humanos, cuando el puesto estuvo vacante, porque venía obligado a nombrar a la demandante-recurrida, que era la Sub-Directora, aunque ésta ocupara un puesto de carrera.
Segundo Error: Incidió el Honorable Tribunal de Circuito de Apelaciones al confirmar al Tribunal de Instancia a los efectos de declarar al peticionario incurso en desacato, y que hubo discrimen político con meras alegaciones que no hacen prueba, vulnerando el derecho del alcalde y su municipio a un debido proceso de ley.
Tercer Error: Incidió el Honorable Tribunal de Circuito de Apelaciones al negarse a resolver que no procede conceder da-ños y perjuicios en el proceso de ejecución de sentencia. Peti-ción de certiorari, págs. 9-10.
Mediante Resolución de 26 de abril de 2002, expedimos el auto de certiorari. Las partes han presentado sus respec-tivos alegatos por lo que procedemos a resolver.
HH HH
Entendemos que atendiendo el primer señalamiento de error disponemos del caso, por lo cual enfocamos la discu-sión en éste.
La controversia ante nuestra consideración requiere que nos pronunciemos sobre el alcance de las facultades del Alcalde para nombrar personal a puestos de confianza y para sustituir interinamente a los directores de unidades administrativas, según la autoridad que le confiere la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autó-*628nomos), 21 L.P.R.A. see. 4001 et seq. Es preciso, además, que nos expresemos sobre los derechos de aquellos emplea-dos públicos que ocupan un cargo de carrera bajo las dis-posiciones del referido estatuto. Específicamente, ¿tiene un empleado de carrera un derecho constitucional a ocupar el cargo de confianza de Director de Recursos Humanos cuando el ejecutivo municipal que lo ocupa se ausenta de su puesto temporeramente? Resolvemos en la negativa. Veamos.
A. La Ley de Municipios Autónomos y su sistema de personal
En 1991 la Asamblea Legislativa de Puerto Rico aprobó una serie de leyes con el propósito de reformar de manera integral la organización y el funcionamiento de la administración pública a nivel municipal. La ley principal de esta reforma fue la Ley de Municipios Autónomos, la cual derogó la anterior Ley Orgánica de los Municipios de Puerto Rico, 21 L.P.R.A. see. 2001 et seq. Véase Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873, 885 (1996). Al rechazar expresamente el esquema de centralización administrativa imperante en ese entonces, la Ley de Municipios Autónomos declara como política pública el “otorgar a los municipios el máximo posible de autonomía y proveerles las herramientas financieras, así como los poderes y facultades necesarias para asumir una función central y fundamental en su desarrollo urbano, social y económico”. Art. 1.002 (21 L.P.R.A. see. 4001).
Consecuente con esta visión, la referida ley instituyó un sistema autónomo de personal municipal.(4) De este modo se excluyó a los municipios de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq., y la Ley de Municipios Autónomos se convirtió en la fuente de derecho principal para dilucidar las controversias relativas al personal *629municipal(5) No obstante la exclusión, consecuentemente hemos aplicado a los empleados municipales la jurispru-dencia dimanante de casos presentados bajo el palio de la Ley de Personal del Servicio Público de Puerto Rico.(6)
El sistema de personal municipal instituido en el Art. 11.002 de la Ley de Municipios Autónomos, 21 L.RR.A. see. 4552, presenta una estructura que se divide en dos componentes principales. Primeramente, el Alcalde y el Presidente de la Asamblea Municipal componen la autoridad nominadora de sus respectivas ramas del gobierno municipal. Segundo, la Junta de Apelaciones del Sistema de Administración Personal (J.A.S.A.P.) se designa como el organismo apelativo del sistema de administración de personal municipal. Véase, además, Rivera Ortiz v. Mun. de Guaynabo, 141 D.P.R. 257 (1996).
Por otro lado, la composición del sistema de personal está integrado por cuatro grupos de empleados: (1) empleados de confianza; (2) empleados de carrera; (3) empleados transitorios; (4) empleados irregulares, según ordena el Art. 11.004(a), (b), (c) y (d) de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4554(a), (b), (c) y (d).
Puesto que la presente controversia ésta relacionada a quién puede ocupar un puesto de confianza, procedemos a analizar las disposiciones de ley y de jurisprudencia que tratan sobre el tema.
*630B. Empleados de confianza: derechos, deberes y limitacio-nes
Según dispone el Art. 11.003(a) de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4553(a), el servicio de confianza está constituido por puestos cuyos incumbentes intervienen o colaboran sustancialmente en el proceso de formulación de la política pública, asesoran directamente o prestan servicios directos al Alcalde o al Presidente de la Asamblea Municipal. Se dispone también en la referida ley que serán de confianza los puestos correspondientes a los directores de unidades administrativas de cada municipio. Véase, además, Segarra v. Mun. de Peñuelas, 145 D.P.R. 770, 779 (1998).
Por otro lado, según dispone el Art. 6.001 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4251, las unidades administrativas que estarán presentes en cada municipio son las siguientes: (a) Oficina del Alcalde; (b) Secretaría Municipal; (c) Oficina de Finanzas Municipales; (d) Depar-tamento de Obras Públicas; (e) Oficina de Administración de Recursos Humanos; (f) Auditoría Interna, y (g) Agencia Municipal de Defensa Civil. Por lo tanto, la posición de Director de Recursos Humanos es de confianza y se rige por las disposiciones legales prescritas para esta categoría de funcionarios municipales.
Sobre este aspecto, hemos expresado que en atención a su particular posición dentro de la administración pública, los empleados de confianza serán de libre selección y remoción, y deberán reunir aquellos requisitos mínimos de preparación académica(7) y experiencia que el Alcalde, *631en su prerrogativa de realizar nombramientos a dichos puestos, considere indispensables para el adecuado desem-peño de sus funciones.(8) Matías v. Mun. de Lares, 150 D.P.R. 546 (2000).
Por consiguiente, distinto al empleado de carrera, que ocupa su cargo en cumplimiento con el principio del mérito(9) —teniendo un interés propietario en el desempeño permanente de su cargo— el empleado de confianza ocupa su posición a la entera discreción de la autoridad nominadora. Véase Matías v. Mun. de Lares, supra.
Igualmente, la Ley de Municipios Autónomos le confiere al Alcalde la facultad para nombrar de manera interina sustitutos a los directores de las unidades administrativas mencionadas anteriormente. A esos efectos, el Art. 3.009(p) de la referida ley, 21 L.P.R.A. sec. 4109(p), dispone que el primer ejecutivo municipal tendrá capacidad para
[¡rilombrar los sustitutos interinos de los funcionarios que sean directores de unidades administrativas en caso de ausen-cia temporal o transitoria de éstos. Las personas designadas para sustituir interinamente a tales funcionarios podrán ser empleados de la unidad administrativa en que ocurra la ausencia. (Enfasis suplido.)
Sin embargo, a pesar de esta amplia facultad del Al-calde para realizar nombramientos y sustituciones de con-fianza, hemos resuelto reiteradamente que el derecho a la *632libre asociación y a no ser discriminado por ideas políticas, consagrados en la Primera Enmienda de la Constitución federal, así como en las Secs. 1, 4, 6 y 7 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, también protegen a los empleados que ocupan dichos puestos. Sega-rra v. Mun. de Peñuelas, supra, pág. 775; Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); McCrillis v. Autori-dad de Navieras de P.R., 123 D.P.R. 113 (1989). De acuerdo con estos pronunciamientos, hemos decidido que los em-pleados de confianza no pueden ser destituidos por el único hecho de militar en un partido distinto al de la autoridad nominadora.
Ahora bien, este Tribunal ha adoptado la jurisprudencia del Tribunal Supremo de Estados Unidos en cuanto a que, a pesar de que la primera enmienda de la Constitución federal garantiza a todo ciudadano el no ser despedido de su empleo (aunque sea de confianza) por motivo de sus creencias políticas, esto cede si el Estado puede demostrar un interés superior de importancia vital que requiera que las creencias privadas de un empleado público coincidan con las de la autoridad nominadora. Véanse: Segarra v. Mun. de Peñuelas, supra; Ramos v. Sio. de Comercio, 112 D.P.R. 514 (1982) (estos casos adoptan lo resuelto por el Tribunal Supremo de Estados Unidos en Branti v. Finkel, 445 U.S. 507 (1980), y en Elrod v. Burns, 427 U.S. 347 (1976)). Esto es así ya que, según expresamos en Segarra v. Mun. de Peñuelas, supra, pág. 777: “la unidad de afiliación política entre la autoridad nominadora y el empleado de confianza constituye en ocasiones un requisito válido a los fines de garantizar el recto y leal cumplimiento de las responsabilidades del cargo que se ocupa.”(10)
A pesar de que los precedentes citados tratan so-*633bre casos de despido por razones políticas, el Tribunal Supremo de Estados Unidos resolvió en Rutan v. Republican Party of Illinois, 497 U.S. 62, 78 (1990), que al igual que en casos de despido, el nombrar, reclutar, transferir o reactivar a una persona en un empleo público bajo la condición de que pertenezca a determinado partido político o que tenga una ideología en particular, ofende las libertades de expre-sión y asociación garantizadas por la Constitución de Es-tados Unidos. Sin embargo, este caso sostiene la norma de Elrod v. Burns y Branti v. Finkel, supra, en cuanto permite la imposición de dichas condiciones si ello responde a un interés vital del Estado en preservar la eficacia y el buen funcionamiento del Gobierno. Adoptamos lo resuelto en Rutan v. Republican Party of Illinois, supra, al decidir el caso Aponte Burgos v. Aponte Silva, 154 D.P.R. 117 (2001), y hoy nos reiteramos en tal acogimiento.
De lo reseñado se puede concluir que nuestro ordena-miento jurídico otorga amplia facultad al Alcalde para rea-lizar sus nombramientos y sustituciones a puestos de confianza. A su vez, el empleado de confianza, por no haber llegado a ocupar su cargo mediante el proceso competitivo que supone el principio del mérito, no se le reconoce un interés propietario en su puesto y, por consiguiente, lo des-empeña a la entera discreción de la autoridad nominadora. No obstante, el reclutar, transferir, reactivar o despedir a un empleado únicamente por su afiliación o ideología polí-tica es inconstitucional, a menos que hacerlo adelante un interés vital del Estado en fomentar una mejor administra-ción pública.
A la luz de este estado de derecho, pasemos a resolver la controversia en sus méritos.
h — I J — I HH
En el caso ante nuestra consideración, el Municipio en-tiende que incidió el TCA al resolver que el Alcalde carecía *634de facultad en ley para nombrar interinamente a una persona como Director de Recursos Humanos, ya que estaba obligado a nombrar a la señora López Hernández. Para determinar la procedencia de esta alegación, analicemos las circunstancias particulares del caso.
Según los hechos relacionados en los alegatos, la de-mandante recurrida ocupa el puesto de Subdirectora de Recursos Humanos del Municipio de Mayagüez, cargo co-rrespondiente al servicio de carrera. Por otro lado, según lo expuesto en los párrafos precedentes y lo decidido por el TCA en el caso de autos, el puesto de Director de Recursos Humanos es un puesto de confianza.
La demandante recurrida alega que la negativa a nom-brarla al puesto de Director de Recursos Humanos cuando el funcionario que ocupa dicho puesto se ausenta tempore-ramente viola sus derechos constitucionales, en abierto desacato a la Sentencia Parcial dictada del 21 de marzo de 1995. No le asiste la razón. Veamos.
La referida Sentencia Parcial expresa en su parte dis-positiva que
[s]e ordena a la parte demandada el qne inmediatamente reintegre a la demandante a su puesto de carrera de Sub-Directora de la Oficina de Personal, se le restituya todos los deberes y responsabilidades inherentes a este puesto y se le permita ejercer y llevar a cabo los mismos; que se ubique su oficina donde está localizada la Oficina de Personal (Recursos Humanos) del Municipio de Mayagüez y se le conceden todos los beneficios o privilegios que le correspondan al incumbente de este puesto como si ella lo hubiera estado ocupando; y, se le conceda la clasificación y escala salarial que le corresponda a este puesto conforme al Plan de Clasificación y Retribución que se estaba llevando a cabo y además se le conceda cual-quier otra acción de personal o legislativa que se haya adop-tado y le sea favorable.(11)
Luego de un análisis detallado de la citada orden del TPI, se desprende que la negativa del Alcalde de Mayagüez *635en nombrar interinamente a la demandante peticionaria al puesto de Director de Recursos Humanos no viola dicho mandato. Esto es así ya que al bosquejar los diferentes mandamientos enunciados en la orden observamos que se limita a lo siguiente:
1) Que se reintegre a la demandante-recurrida a su puesto de carrera;
2) Se restituyan todos sus deberes y responsabilidades inhe-rentes a su puesto;
3) Se ubique su oficina en la Oficina de Personal del Munici-pio;
4) Se le concedan todos los beneficios o privilegios que le co-rresponden al incumbente de dicho puesto;
5) Se le conceda la clasificación y escala salarial que le corres-ponda a este puesto;
6) Se le conceda cualquier otra acción de personal o legislativa que se haya adoptado y le sean favorables.
Como se puede observar, ningún elemento de la orden del TPI en su Sentencia Parcial requiere al señor Alcalde nombrar a la demandante recurrida a la posición de Director de Recursos Humanos. (12) De hecho, el establecer un mandato de esa naturaleza sería contrario a la Ley de Municipios Autónomos, que establece que el puesto de Director de Recursos Humanos, por ser de confianza, es de libre selección y remoción, según consta en su Art. 6.004 (21 L.RR.A. sec. 4554(a)). Véase, además, Matías v. Mun. de Lares, supra. Más aún, en el Art. 3.009(p) de dicha ley, 21 L.RR.A. sec. 4109(p), expresamente provee para el nombramiento de “sustitutos interinos de los funcionarios que sean directores de unidades administrativas en caso de ausencia temporal o transitoria de éstos”. Por ello, aunque las regulaciones internas del Municipio, según enunciadas en la Certificación de 14 de diciembre de 1988,(13) incluyen *636entre las responsabilidades inherentes al cargo de Subdi-rector de Recursos Humanos el asumir las responsabilida-des del Director cuando éste se ausente, estas disposicio-nes reglamentarias internas no limitan de ningún modo la facultad conferida al Alcalde por la Ley de Municipios Au-tónomos, para nombrar personal de confianza, ya sea en propiedad o interinamente. Así pues, aunque el Subdirector podría asumir las responsabilidades del Director cuando éste se ausente, dicha eventualidad queda supedi-tada a que el Alcalde ejercite su facultad para nombrar a otra persona como sustituto del director de la unidad ad-ministrativa concernida, según la autoridad que le confiere el Art. 3.009(p) de la Ley de Municipios Autónomos, supra.
Finalmente, según expusimos, al nombrar a su personal de confianza, el Alcalde solamente tiene que verificar que los nominados reúnan aquellos requisitos mínimos de preparación académica y experiencia que, en su prerrogativa de realizar nombramientos a dichos puestos, considere indispensables para el adecuado desempeño de sus funciones. Como único límite a tal facultad, el Alcalde tiene que observar que al ejercer su amplia prerrogativa no imponga condiciones inconstitucionales a un empleado de modo que éste pueda obtener, mantener o mejorar su puesto público.
Por ende, al ser éstas las únicas restricciones que la ley y la jurisprudencia le imponen a la facultad nominadora del Alcalde,(14) no podemos interpretar los estatutos en con-*637troversia de tal modo que un primer ejecutivo municipal esté obligado a reclutar a una persona específica a un puesto de confianza. Si así resolviéramos, tornaríamos en inoperantes las posiciones de confianza, puesto que el pro-ceso de reclutamiento para dichos cargos estaría regido por consideraciones ajenas a la confianza y afinidad ideológica que exista entre la parte nominadora y el empleado reclutado. Es decir, si el Municipio estuviera obligado a nominar a la demandante recurrida a la plaza en contro-versia, equivaldría a conferirle un interés propietario a dicho puesto, lo cual lo convertiría, para todos los fines prác-ticos, en un puesto de carrera.
En consecuencia, la pretensión de la demandante recurrida en cuanto a que ella tiene derecho a ocupar un puesto de confianza, es inaceptable: No existe un derecho constitucional a ocupar un puesto de confianza. Esto es así independientemente de que el nombramiento sea en propiedad o, como en este caso, interinamente ante la ausencia temporera del funcionario en propiedad. El fundamento para ello es que la labor del funcionario de confianza siempre será la de formulación de política pública, asesorar directamente o prestar servicios directos al Alcalde o al Presidente de la Asamblea Municipal, según la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4553(a). Puesto que su orientación es eminentemente política, para muchas de las responsabilidades que estas labores enmarcan se requiere de la afinidad ideológica entre la autoridad nominadora y el empleado público para cumplir un programa o mandato endosado en las urnas electorales. Para el proceso técnico de instrumentar tal política pública, no se requiere inexorablemente de tal afinidad. Véase F. Aponte Pérez, La Ley de Personal de Puerto Rico y el servicio de confianza y de carrera, 41 (Núm. 3) Rev. C. Abo. P.R. 99 (1980).
*638Por lo tanto, atendiendo estas circunstancias y basándonos en nuestra decisión en Segarra v. Mun. de Peñuelas, supra, resolvemos que para el puesto de Director de Recursos Humanos la afinidad ideológica entre la autoridad nominadora y el funcionario concernido es un elemento inherentemente necesario para el desempeño adecuado del cargo. Llegamos a tal conclusión luego de analizar la naturaleza de las funciones y deberes del puesto, según estatuidos en el Art. 6.003 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4253, y de atender otros requisitos inherentes a su nombramiento. Véase Segarra v. Mun. de Peñuelas, supra, págs. 778-784.(15)
Así pues, el Alcalde tiene la autoridad para nombrar interinamente al puesto de Director de Recursos Humanos a una persona de su confianza y copartícipe de su visión política. Esta autoridad le permite al Alcalde discriminar por razones políticas al realizar dichos nombramientos, siempre que las condiciones se encuentren enunciadas en Elrod v. Burns, Branti v. Finkel y Rutan v. Republican Party of Illinois, supra, así como en nuestra jurisprudencia que las adopta.(16) Esto es, como ocurre en este caso, que las responsabilidades del puesto requieran de la sintonía ideológica como elemento inherentemente necesario para el mejor funcionamiento de la cosa pública.
*639IV
AI no haber estado obligado el Alcalde a nombrar a la demandante recurrida al puesto de confianza en controver-sia, éste no violó el mandamiento emitido mediante la Sen-tencia Parcial de 21 de marzo de 1995. Puesto que la refe-rida plaza requiere de la armonía ideológica entre la autoridad nominadora y el funcionario concernido, el Al-calde tiene amplia libertad para seleccionar a la persona que mejor adelante su proyecto administrativo refrendado electoralmente. Por lo tanto, en el caso de marras no cabe hablar de discrimen ilegal ni de condiciones incons-titucionales.
Así pues, incidió el TCA al encontrar a los demandados peticionarios incursos en desacato al no nombrar interina-mente a la demandante recurrida al puesto de Director de Recursos Humanos, unidad administrativa bajo el servicio de confianza del Municipio de Mayagüez.
Por todo lo anterior, se confirma el dictamen del TCA en cuanto resuelve que el puesto de Director de Recursos Hu-manos es un puesto de confianza. Se revoca en cuanto a los restantes aspectos.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

 Tal discrimen dimanaba del hecho de que ella fue parte del equipo de trabajo del ex alcalde, Hon. Benjamín Cole. A pesar de que ambas administraciones se iden-tifican con el mismo partido político (Partido Popular Democrático), nuestros prece-dentes reconocen el discrimen político dentro de una misma agrupación partidista. Véase Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 768-769 (1983).


 Este hecho fue estipulado por las partes en vista celebrada ante el Tribunal de Primera Instancia (en adelante TPI) el 13 de junio de 2000. Apéndice, págs. 153-155.


 Según. Certificación del Municipio de Mayagüez, suscrita por el Lie. José Aldebol Colón el 14 de diciembre de 1988 (fecha anterior a la aprobación de la Ley de Municipios Autónomos de 1991), los deberes del Subdirector de Personal son los siguientes:
“a) En ausencia de cualquier naturaleza asumir las responsabilidades del Director.
“b) Firma de documentos relacionados con personal como notificaciones de au-sencia, verificaciones de empleo, Informes, memos y otros.
“c) Supervisión directa de alrededor de catorce (14) empleados de menor jerarquía.
“d) Realizar trabajo responsable y especializado en relación con clasificaciones de puestos, retribución, exámenes y otras actividades relacionadas con personal.
“e) Ampliar conocimientos técnicos y profesionales para hacer decisiones [sic] en problemas del trabajo bajo supervisión del Director.
“f) Realizar trabajo responsable en la revisión y tramitación de todas las formas de transacción de personal de Personal [sic] sometido por las dependencias munici-pales donde se requiere familiaridad con los procedimientos de Personal y aplicación de discreción.
“g) Redacción y análisis de costo de propuestas hasta su etapa final.
“h) Tramitación y proceso de todo lo relacionado con beneficios de Retiro inclu-yendo: Pensiones por mérito, Edad y Años, Incapacidad Ocupacional y No Ocupacio-nal, Estados de Cuentas, Solicitudes de Reembolso, Beneficios de Muerte, etc.
“i) Tramitación de Informes de OSHA[,] incluyendo el análisis de la muestra,
“j) Orientación a funcionarios y empleados municipales sobre la política norma-tiva y procedimientos relacionados con personal.
“k) Tramitación de liquidación por beneficios de muerte.
‘1) Colaborar con el Director en la planificación, dirección y supervisión de todas las actividades técnicas y administrativas que se desarrollan en la Oficina de Personal.” Apéndice, págs. 188-189.


 Art. 11.001 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos), 21 L.P.R.A. see. 4551.


 Véase A.N. Caballero Fuentes, “El sistema de personal establecido en el capítulo XII de la Ley de Municipios Autónomos”, en L. Santana Rabell y M. Negrón Portillo, La reforma municipal en Puerto Rico: retos y oportunidades, Río Piedras, Escuela Graduada de Administración Pública, 1993, pág. 127.


 Específicamente, hemos extendido a los empleados municipales nuestra ju-risprudencia sobre violaciones constitucionales a los diferentes tipos de funcionario público. Véase Segarra v. Mun. de Peñuelas, 145 D.P.R. 770 (1998). Esto se debe a que, a pesar de ser excluidos de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq., los municipios están obligados por la Ley de Muni-cipios Autónomos, 21 L.P.R.A. see. 4001 et seq., a establecer un sistema de personal que se rija por el principio del mérito (igual que lo exigido por la Ley de Personal del Servicio Público de Puerto Rico). Véase, además, Rodríguez v. Reo. Gub. de Fom. P.R., 151 D.P.R. 383 (2000).


 Según la Ley de Municipios Autónomos, los candidatos a directores de uni-dades administrativas de la rama ejecutiva municipal deberán cumplir preferible-mente, pero no se limitará a, los requisitos mínimos de un bachillerato en la espe-cialidad o área para la cual se le considera. No obstante, en el caso del Director de Recursos Humanos y del Director de Finanzas, deberán cumplir con el requisito mínimo de un bachillerato en la especialidad o en un área relacionada con la posición para la cual se le considera. Art. 6.002 de la Ley de Municipios Autónomos, 21 L.RR.A. see. 4252.


 “La importancia de los requisitos mínimos ... es que los nombramientos de los directores de las unidades administrativas y otro personal de confianza, como norma general, serán sometidos a la aprobación de la Asamblea Municipal. El único escrutinio que habrá de hacer la Asamblea Municipal es si el personal de confianza sometido por el Alcalde a consideración de la Asamblea reúne [dichos] requisitos mínimos. De ahí que esa confirmación o escrutinio por la Asamblea Municipal es una de naturaleza pro forma, pues sólo constituye una verificación de requisitos mínimos.” Cabañero Fuentes, op. cit., pág. 130. Por ende, resulta forzoso concluir que bajo la Ley de Municipios Autónomos, la facultad y discreción del Alcalde para rea-lizar los nombramientos de confianza es una sumamente amplia.


 21 L.P.R.A. sec. 4554(b).


 En. este caso decidimos que el puesto de Director de la Defensa Civil del municipio, uno de los siete cargos de unidades administrativas que la Ley de Muni-cipios Autónomos expresamente crea, requiere de armonía política entre la autoridad nominadora y el empleado de confianza.


 López Hernández v. Municipio de Mayagüez, Civil Núm. I — PE-93-0163 (202 A) res. de 21 de marzo de 1995, pág. 32. Véase Apéndice, págs. 127-128.


 Además, de las alegaciones no surge que el Municipio haya violentado algún otro de los mandamientos emitidos en la referida Sentencia Parcial, como por ejem-plo, remover a la señora López Hernández de su puesto de carrera.


 Véase esc. 3.


 La Ley de Municipios Autónomos, limita también el número de posiciones de confianza que estarán a disposición del Alcalde. El Art. 11.003(a) de la ley, 21 L.P.R.A. sec. 4553(a), dispone que
“[e]l Alcalde establecerá por orden ejecutiva un plan de puestos de confianza que contenga un máximo de veinticinco (25) puestos de confianza con que interese funcionar.
“Cuando la estructura organizativa, complejidad funcional o tamaño del muni-cipio requiera un número mayor de puestos de confianza, será necesaria la aproba-ción de una ordenanza autorizando incluir un número mayor de veinticinco (25) *637puestos en el plan de puestos de confianza del municipio, cuyo número total no podrá exceder en ningún caso de cincuenta (50) puestos.”


 Explicamos en Segarra v. Mun. de Peñuelas, inter alia, que la Ley de Mu-nicipios Autónomos, 21 L.P.R.A. sec. 4252(b), obliga al Alcalde reelecto a resometer ante la Asamblea Municipal el nombramiento de aquellos directores de unidades administrativas municipales que desee conservar en un segundo cuatrienio. Esto lo interpretamos como un reconocimiento de parte del legislador de que, debido a la naturaleza de las funciones desempeñadas por los directores de unidades adminis-trativas, la autoridad para hacer dichos nombramientos recae en el Alcalde que asume el puesto por vez primera o del que resulta reelecto. Esto se debe a que la sintonía ideológica entre el Alcalde y este tipo de funcionario es vital para la más adecuada administración pública municipal.


 Dada esta circunstancia, en nada cambiaría la conclusión alcanzada hoy si, como nos solicita el Municipio en su segundo señalamiento de error, evaluáramos la corrección del dictamen del TCA, el cual halló discrimen político en el proceder del Municipio.